PER CURIAM.
Kermit Stamper appeals his convictions for burglary of a structure, burglary of a conveyance and grand theft. We affirm the burglary convictions without further *919comment, but reverse the grand theft conviction. As to the grand theft charge, Stamper correctly argues that the State failed to prove that the value of the property stolen was more than $800 on the date of the crime, as required for a conviction on this charge. See, e.g., Mansfield v. State, 954 So.2d 74 (Fla. 4th DCA 2007). On remand, the trial court is directed to adjudicate Stamper guilty of the lesser offense of petit theft, and to resentence Stamper on this charge only.
AFFIRMED IN PART; REVERSED IN PART and REMANDED WITH DIRECTIONS.
GRIFFIN, PALMER and LAWSON, JJ., concur.